UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2012 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fullly described in the Proxy Statement Issuer Company Name Meeting Date CUSIP Ticker Southern Union Company December 9, 2011 SUG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve and adopt the Second Amended and Restated Agreement and Plan of Merger, dated as of July 19,2011, by and among Energy Transfer Equity, L.P., Sigma Acquisition Corporation and Southern Union Company, as it may be amended from time to time, all as more fully described in the Proxy Statement Issuer For For To approve, on an Advisory (non-binding) basis, the compensation to be received by Southern Union Company's named Executive Officers in connection with the Merger Issuer For For To approve any Adjournments of the special meeting, if necessary, to solicit additional Proxies in favor of the Proposal to adopt the Merger Agreement Issuer Company Name Meeting Date CUSIP Ticker National Fuel Gas Company March 8, 2012 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Philip C. Ackerman 2) R. Don Cash 3) Stephen E. Ewing For For Vote to ratify PricewaterhouseCoopers LLP as registered public accounting firm Issuer For For Advisory vote to approve compensation of executives Issuer For For Vote to approve the 2012 annual at risk compensation incentive plan Issuer For For Vote to approve the 2012 performance incentive plan Issuer Company Name Meeting Date CUSIP Ticker El Paso Corporation March 6, 2012 28336L109 EP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Agreement and plan of Merger, by and among El Paso Corporation ("El Paso"), Sirius Holdings Merger Corporation, Sirius Merger Corporation, Kinder Morgan, Inc., Sherpa Merger Sub, Inc. and Sherpa Acquisition, LLC (Merger Agreement) and agreement & Plan of Merger by and among El Paso, Sirius Holdings Merger Corporation & Sirius Merger Corporation (First Merger Agreement) Issuer For For To Approve any Adjournment of the special meeting, if necessary, to solicit additional Proxies in favor of the proposal to adopt the Merger agreement and the first Merger agreeement Issuer For For To Approve on any Advisory (non-binding) basis the compensation that may be paid or become payable to El Paso's named Executive Officers that is based on or otherwise relates to the proposed transactions Issuer Company Name Meeting Date CUSIP Ticker EQT Corporation April 18, 2012 26884L109 EQT Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Director: Kenneth M. Burke Issuer For For Election of Director: Margaret K. Dorman Issuer For For Election of Director: Philip G. Behrman, PH.D Issuer For For Election of Director: A. Bray Cary, Jr. Issuer For For Election of Director: Lee T. Todd, Jr., PH.D Issuer For For Approval of the company's executive compensation Issuer For For Ratify appointment of Ernst & Young LLP as independent registered public accountants Issuer Against Against Shareholder proposal regarding declassification of the company's board of directors Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1-Robert G. Croyle 2-Barry R. Pearl For For Advisory resolution to approve executive compensation Issuer For For Ratification of appointment of independent auditor Issuer Company Name Meeting Date CUSIP Ticker Transcanada Corp April 27,2012 89353D107 TRP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Issuer 01 Kevin E. Benson 02 Derek H. Burney 03 E. Linn Draper 04 Paule Gauthier 05 Russell K. Girling 06 S. Barry Jackson 07 Paul L. Joskow 08 John A. MacNaughton 09 Paula Rosput Reynolds 10 W. Thomas Stephens 11 D. Michael G. Stewart 12 Richard E. Waugh For For Appointment of KPMG LLP, chartered accountants as auditors and authorize the directors to set their remuneration Issuer For For Resolution to accept Transcanada Corporation's approach to executive compensation, as described in the accompanying management information circular Issuer Company Name Meeting Date CUSIP Ticker Pembina Pipeline Corporation March 27,2012 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the issuance of up to 130,000,000 Pembina Shares to holders of common shares of Provident Energy Ltd, Pembina and Pembina AcquisitionCo Inc Issuer For For An amendment to Pembina's articles to increase the maximum number of directors of Pembina from 9 to 11 Issuer Company Name Meeting Date CUSIP Ticker Centerpoint Energy, Inc. April 26, 2012 15189T107 CNP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Donald R. Campbell 1b- Milton Carroll 1c- O. Holcombe Crosswell 1d- Michael P. Johnson 1e- Janiece M. Longoria 1f- David M. McClanahan 1g- Susan O. Rheney 1h- R. A. Walker 1i- Peter S. Wareing 1j- Sherman M. Wolff For For Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2012 Issuer For For Approve the advisory resolution on Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Spectra Energy Corp May 1, 2012 SE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- William T. Esrey 02- Gregory L. Ebel 03- Austin A. Adams 04- Joseph Alvarado 05- Pamela L. Carter 06- F. Anthony Comper 07- Peter B. Hamilton 08- Dennis R. Hendrix 09- Michael McShane 10- Joseph H. Netherland 11- Michael E.J. Phelps For For Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2012 Issuer For For An amendment to the company's amended and restated Certificate of Incorporation to provide for a majority vote standard in uncontested Director elections Issuer For For An advisory resolution to approve Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Dominion Resources, Inc. May 8, 2012 25746U109 D Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- William P. Barr 02- Peter W. Brown, M.D. 03- Helen E. Dragas 04- Thomas F. Farrell II 05- John W. Harris 06- Robert S. Jepson, Jr. 07- Mark J. Kington 08- Frank S. Royal, M.D. 09- Robert H. Spilman, Jr. 10- David A. Wollard For For Ratification of the appointment of the independent auditors for 2012 Issuer For For Advisory vote on Approval of Executive Compensation ("Say on Pay") Issuer Against Against Report Assessing Benefits of 15% Electric Generation from Wind and Solar by 2025 Issuer Against Against Report on Policy Options to Encourage Installation of Renewable Energy Generation Systems Issuer Against Against Report on Impact of Plant Closures on Communities Issuer Against Against Report Assessing Use of Coal Obtained through Mountaintop Removal Coal Mining Issuer Against Against Report on Impact and Risks of Increased Extraction and Use of Natural Gas Issuer Against Against Report on Special Review of Nuclear Safety by Committee of Indpendent Directors Issuer Company Name Meeting Date CUSIP Ticker Enbridge Inc. May 9, 2012 29250N105 ENB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- David A. Arledge 02- James J. Blanchard 03- J. Lorne Braithwaite 04- Patrick D. Daniel 05- J. Herb England 06- Charles W. Fischer 07- V. Maureen Kempston Darkes 08- David A. Leslie 09- Al Monaco 10- George K. Petty 11- Charles E. Shultz 12- Dan C. Tutcher 13- Catherine L. Williams For For Appointment of PricewaterhouseCoopers LLP as Auditors Issuer For For Approach to Executive Compensation Issuer Against Against Shareholder Proposal Issuer Company Name Meeting Date CUSIP Ticker Wisconsin Energy Corporation May 3, 2012 WEC Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- John F. Bergstrom 02- Barbara L. Bowles 03- Patricia W. Chadwick 04- Robert A. Cornog 05- Curt S. Culver 06- Thomas J. Fischer 07- Gale E. Klappa 08- Ulice Payne, Jr. 09- Mary Ellen Stanek For For Approval of Amendments to Wisconsin Energy Corporation's restated Articles of Incorporation to implement a majority voting standard for the Election of Directors in non-contested elections Issuer For For Approval of Amendments to Wisconsin Energy Corporation's bylaws to implement a majority voting standard for the Election of Directors in non-contested elections Issuer For For Ratification of Deloitte & Touche LLP as Independent Auditors for 2012 Issuer For For Advisory vote to approve compensation of the named Executive Officers Issuer Company Name Meeting Date CUSIP Ticker Sempra Energy May 10, 2012 SRE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Alan L. Boeckmann 1b- James G. Brocksmith Jr. 1c- Donald E. Felsinger 1d- Wilford D. Godbold Jr. 1e- William D. Jones 1f- William G. Ouchi 1g- Debra L. Reed 1h- Carlos Ruiz 1i- William C. Rusnack 1j- William P. Rutledge 1k- Lynn Schenk 1l- Luis M. Tellez For For Ratification of Independent Registered Public Accounting Firm Issuer For For Advisory Approval of our Executive Compensation Issuer Against Against Stockholder proposal regarding Independent Board Chairman Issuer Against Against Stockholder proposal regarding sustainability Issuer Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 HEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve an Amendment and Restatement of the Holly Energy Partners, L.P. long-term Incentive Plan (as it has been amended from time to time, The LTIP), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to Awards under The LTIP to 1,250,000 Common Units (The "LTIP Proposal") Issuer For For Approve the Adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve The LTIP Proposal Issuer Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 9, 2012 49456B101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- Richard D. Kinder 02- C. Park Shaper 03- Steven J. Kean 04- Henry Cornell 05- Deborah A. MacDonald 06- Michael Miller 07- Michael C. Morgan 08- Kenneth A. Pontarelli 09- Fayez Sarofim 10- Joel V. Staff 11- John Stokes 12- R. Baran Tekkora 13- Glenn A. Youngkin For For The Ratification of the selection of PricewaterhouseCoopers, LLP as Independent Registered Public Accounting Firm for 2012 Issuer For For The approval, on an advisory basis, of the compensation of named Executive Officers Issuer 3YR 3YR The frequency with which an advisory vote is held on the compensation of named Executive Officers Issuer Company Name Meeting Date CUSIP Ticker Questar Corporation May 10, 2012 STR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Teresa Beck 1b- R.D. Cash 1c- Laurence M. Downes 1d- Ronald W. Jibson 1e- Gary G. Michael 1f- Keith O. Rattie 1g- Harris H. Simmons 1h- Bruce A. Williamson For For Ratify the selection of Ernst & Young LLP as the Company's Independent Auditor Issuer For For Advisory vote to approve named Executive Officer compensation Issuer Company Name Meeting Date CUSIP Ticker Targa Resources Corp May 25, 2012 87612G101 TRGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- In Seon Hwang 02- Joe Bob Perkins 03- Ershel C. Redd, Jr. For For To ratify the selection of PricewaterhouseCoopers LLP as the Company's Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc May 17, 2012 WMB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Alan S. Armstrong 1b- Joseph R. Cleveland 1c- Irl F. Engelhardt 1d- John A. Hagg 1e- Juanita H. Hinshaw 1f- Frank T. Macinnis 1g- Steven W. Nance 1h- Murray D. Smith 1i- Janice D. Stoney 1j- Laura A. Sugg For For Ratification of Ernst & Young LLP as Auditors for 2012 Issuer For For Approval, by non-binding advisory vote, of the Company's Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker CMS Energy Corporation May 18, 2012 CMS Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Merribel S. Ayres 1b- Jon E. Barfield 1c- Stephen E. Ewing 1d- Richard M. Gabrys 1e- David W. Joos 1f- Philip R. Lochner, Jr. 1g- Michael T. Monahan 1h- John G. Russell 1i- Kenneth L. Way 1j- John B. Yasinsky For For Advisory vote to approve the Corporation's Executive Compensation Issuer For For Ratification of Independent Registered Public Accounting Firm (PricewaterhouseCoopers LLP) Issuer Company Name Meeting Date CUSIP Ticker Keyera Corporation May 8, 2012 KEY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1.1- James V. Bertram 1.2- Robert B. Catell 1.3- Michael B.C. Davies 1.4- Nancy M. Laird 1.5- Hon. E.Peter Lougheed 1.6- Donald J. Nelson 1.7- H. Neil Nichols 1.8- William R. Stedman For For To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of Shareholders Issuer Company Name Meeting Date CUSIP Ticker Nisource Inc. May 15, 2012 65473P105 NI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1.1- Richard A. Abdoo 1.2- Aristides S. Candris 1.3- Sigmund L. Cornelius 1.4- Michael E. Jesanis 1.5- Marty R. Kittrell 1.6- W. Lee Nutter 1.7- Deborah S. Parker 1.8- Ian M. Rolland 1.9- Robert C. Skaggs, Jr. 1.10- Teresa A. Taylor 1.11- Richard L. Thompson 1.12- Carolyn Y. Woo For For To ratify the appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accountants Issuer For For To consider advisory approval of executive compensation Issuer For For To consider an amendment to the Company's Employee Stock Purchase Plan Issuer Against Against To consider a stockholder proposal regarding cumulative voting Issuer Company Name Meeting Date CUSIP Ticker Nextera Energy, Inc. May 25, 2012 65339F101 NEE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- Sherry S. Barrat 1b- Robert M. Beall, II 1c- James L. Camaren 1d- Kenneth B. Dunn 1e- J. Brian Ferguson 1f- Lewis Hay, III 1g- Toni Jennings 1h- Oliver D. Kingsley, Jr. 1i- Rudy E. Schupp 1j- William H. Swanson 1k- Michael H. Thaman 1l- Hansel E. Tookes, II For For Ratification of appointment of Deloitte & Touche LLP as NextEra Energy's Independent Registered Public Accounting Firm for 2012 Issuer For For Approval, by non-binding advisory vote, of NextEra Energy's compensation of its named Executive Officers as disclosed in the proxy statement Issuer Company Name Meeting Date CUSIP Ticker ONEOK, Inc. May 23, 2012 OKE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- James C. Day 1b- Julie H. Edwards 1c- William L. Ford 1d- John W. Gibson 1e- Bert H. Mackie 1f- Steven J. Malcolm 1g- Jim W. Mogg 1h- Pattye L. Moore 1i- Gary D. Parker 1j- Eduardo A. Rodriguez 1k- Gerald B. Smith 1l- David J. Tippeconnic For For Ratification of the selection of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm of ONEOK, Inc. for the year ending December 31, 2012 Issuer For For A proposal to approve additional shares for issuance under the ONEOK, Inc. Employee Stock Award Program Issuer For For A proposal to amend and restate the ONEOK, Inc. Employee Stock Purchase Plan to increase the number of shares authorized for issuance under the Plan Issuer For For A proposal to amend the ONEOK, Inc. Certificate of Incorporation to increase the number of authorized shares of common stock Issuer For For Advisory vote to approve the Company's executive compensation Issuer Company Name Meeting Date CUSIP Ticker The Southern Company May 23, 2012 SO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1a- J. P. Baranco 1b- J. A. Boscia 1c- H. A. Clark III 1d- T. A. Fanning 1e- H. W. Habermeyer, Jr. 1f- V. M. Hagen 1g- W. A. Hood, Jr. 1h- D. M. James 1i- D. E. Klein 1j- W. G. Smith, Jr. 1k- S. R. Specker 1l- L. D. Thompson 1m- E. J. Wood III For For Ratification of the appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accounting Firm for 2012 Issuer For For Advisory vote on executive compensation Issuer Against Against Stockholder proposal on Coal Combustion Byproducts Environmental Report Issuer Against Against Stockholder proposal on Lobbying Contributions and Expenditures Report Issuer Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- Pieter Bakker 02- C. Scott Hobbs 03- Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker Pembina Pipeline Corporation May 22, 2012 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 1.1- Thomas W. Buchanan 1.2- Randall J. Findlay 1.3- Robert B. Michaleksi 1.4- Leslie A. O'Donoghue 1.5- Grant D. Billing 1.6- Allan L. Edgeworth 1.7- David M.B. LeGresley 1.8- Lorne B. Gordon 1.9- Jeffrey T. Smith For For To fix the number of directors of the Corporation to be elected at the meeating at nine (9) Issuer For For To appoint KPMG LLP, Chartered Accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by the Board of Directors Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Nominees: Issuer 01- Frank M. Semple 02- Donald D. Wolf 03- Keith E. Bailey 04- Michael L. Beatty 05- Charles K. Dempster 06- Donald C. Heppermann 07- Randall J. Larson 08- Anne E. Fox Mounsey 09- William P. Nicoletti For For To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million Issuer For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2012 Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 3, 2012
